DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-5, 8, 9, 12-16, 25, 26 and 28.

Applicants' arguments, filed 04/25/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 9 and 12-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.

Claim 1 fails to comply with the written description requirement since the claim recites “free of surfactants” and the specification does not appear to disclose such subject matter. Any negative limitation or exclusionary proviso must have basis in the original disclose. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). In the instant case, the specification does not disclose “free of surfactants” or positively recite surfactants, such that surfactants may be excluded in the claims. Therefore, claim 1 fails to comply with the written description requirement.  

Claim 12 recites wherein the unbranched fatty acid comprises not more than 10% by volume of the hair treatment solution.  Claim 12 fails to comply with the written description requirement since the specification does not appear to disclose wherein the unbranched fatty acid may be in any amount 10% or less. At best the specification discloses in paragraph [49] wherein the amount of unbranched fatty acid may be as low as about 1%; however, the claim allows for the amount to be lower than about 1%. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8, 9, 12-16, 25, 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 25 recites the transitional phrase “consisting essentially of” in the first line and the transitional term “comprises” in the second line. Claims 26 and 27, which depend from claim 25, recite the transitional term “comprising.” The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. The transitional phrase “consisting essentially of” limits the scope of a claim to the specified material and those that do not materially affect the basic and novel characteristics of the claimed invention. See MPEP 2111.03. Since the claims includes both “comprising” and “consisting essentially of” and those two terms have different meanings, the claims are indefinite since it is unclear what materials are within the scope of the claimed invention. 

Response to Arguments
	Applicant argues that the “comprising” clause simply and properly further define the relative concentrations and/or chemical structure of the recited elements.
	The Examiner does not find Applicant’s argument to be persuasive. The transition term “comprising” is not limited to further defining the relative concentrations and/or chemical structure of the recited elements. The transitional term “comprising” is open-ended and does not exclude additional, unrecited elements. 
	Applicant may obviate this issue by reciting, for example, “A hair treatment solution, consisting essentially of: at least 5% by volume of the hair treatment solution of water; not less than 2% and not more than 20% by volume of the hair treatment solution of a first branched fatty acid; a first unbranched fatty acid, wherein the first branched fatty acid is a terminal fatty acid having a ….

	Claim 1 and 25 recite “acetic acid / sodium acetate buffer.” The claims are indefinite since it is unclear what “/” means. It is unclear if the claimed invention comprises both acetic acid and sodium acetate buffer or if the claimed invention comprises either acetic acid or sodium acetate buffer.

Claim 1 recites the limitation "the repair solution" in the last line.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a hair treatment solution and does not recite wherein the hair treatment solution is a repair solution. Therefore, it is unclear if the repair solution is in reference to the hair treatment solution or to a different composition. 

Claim 3 recites wherein the hair treatment solution further comprises an acidic buffer. The claim is indefinite since it is unclear whether the acidic buffer is the acetic acid/sodium acetate buffer recited in claim 1 or is an acidic buffer in addition to the acetic acid/sodium acetate buffer recited in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-5, 12-15, 25, 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Lindentahl et al. (EP 0091740 A2, Oct. 19, 1983). 
	Nojiri et al. disclose a hair treatment composition (abstract). The hair treatment composition may further contain a conditioning component such as an oil agent (¶ [0056]). Examples of the oil include higher fatty acids such as oleic acid (i.e. first unbranched fatty acid), 18-methyleicosanoic acid (i.e. first branched fatty acid), and a mixture of these fatty acids/branched fatty acids (¶ [0063]). These oil agents may be used singly or in combination of at least two or more kinds. The content thereof is preferably 0.1 to 20 mass % in the composition from the viewpoint of the effect in improving feel and stability toward separation of the composition (¶ [0064]). The composition may comprise at least 5% by volume of water (Table 1). The form of the hair treatment composition may be a liquid (i.e. solution) (¶ [0074]). The hair treatment composition has a pH of 2 to 7. For adjusting this, a pH adjusting agent may be used (¶ [0070]). An acid agent may be used as the pH adjusting agent (¶ [0073]). The hair treatment composition may contain another component that is normally used as a cosmetic raw material in addition to the above components (¶ [0066]). The hair treatment composition may further contain a surfactant (¶ [0046]).
	Nojiri et al. differ from the instant claims insofar as not disclosing wherein the composition comprises an acetic acid/sodium acetate buffer.
However, Lindentahl et al. disclose a composition for treating hair (abstract). Although not required, it is suggested to include a buffering agent in the composition to stabilize the pH within the preferred range (¶ [0045]). Suitable buffers include acetic acid/sodium acetate (¶ [0047).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated an acetic acid/sodium acetate buffer into the composition of Nojiri et al. motivated by desire to stabilize the pH of the composition since this is desirable as taught by Lindentahl et al. 
	In regards to instant claim 1 reciting for hair with lifted cuticles, this is merely a recitation of the intended use. The composition of Nojiri et al. is a hair treatment composition and thus would be useable on hair with lifted cuticle whether the prior art recognizes such use or not.
	In regards to instant claim 1 reciting wherein the solution is free of surfactants, Nojiri et al. discloses wherein a surfactant is optional by disclosing wherein the composition may further contain a surfactant. 
	In regards to instant claims 1, 12-15 and 25 reciting the amount of fatty acids, Nojiri et al. disclose wherein the oil agent improves feel and stability of the composition. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to have arrived at the claimed amount of the first branched fatty acid and the first unbranched fatty acid depending on the feel and stability of the composition desired. 
In regards to instant claim 25 reciting “consisting essentially of,” absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). In the instant case, the instant specification does not disclose what materials in hair treatment compositions would affect the basic and novel characteristics of the claimed invention. Therefore, a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are is absent and the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”.
Response to Arguments
Applicant argues that each of the shampoo compositions defined in Nojiri’s Table 1 includes a substantial amount of surfactant. One of ordinary skill guided by Nojiri would not be able to conceptualize or produce a solution that was free of surfactants.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. A prior art reference is evaluated for all that it reasonably suggests and is not limited to working embodiments. As such, the teachings of Nojiri is not limited to Table 1. Nojiri discloses in paragraph [0046] wherein a surfactant is optional. Nojiri also discloses in the abstract and claim 1 wherein the composition does not require a surfactant. Therefore, it would have been obvious to one of ordinary skill in the art to have formulated the hair treatment composition of Nojiri without a surfactant. As such, Applicant’s argument is unpersuasive.

Applicant argues that the presence of surfactant would render the treatment less effective or even totally ineffective, thereby materially affecting the basic and novel characteristics of the recited hair treatment solution.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, Nojiri does not disclose wherein a surfactant is required in the hair treatment composition. Also, as discussed in the rejection, absent a clear indication in the specification or claims of what the basic and novel characteristics of the claimed composition actually are, the term “consisting essentially of” is construed as being equivalent in meaning to the term “comprising”. PPG v. Guardian, 156 F.3d 1351, 1354 (Fed. Cir. 1998). The specification does not disclose wherein a surfactant would render the treatment less effective or even totally ineffective. Therefore, there is no support that a surfactant would materially affect the basic and novel characteristics of the claimed hair treatment solution and Applicant’s argument is unpersuasive.

 2.	Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Lindentahl et al. (EP 0091740 A2, Oct. 19, 1983), and further in view of Obukowho et al. (US 2011/0253161, Oct. 20, 2011).
	The teachings of Nojiri et al. and Lindentahl et al. are discussed above. Nojiri et al. and Lindentahl et al. do not disclose wherein the composition further comprise linoleic acid.
	However, Obukowho et al. disclose a method of neutralizing alkaline hair comprising applying a composition comprising at least one fatty acid (claim 1). 
Suitable fatty acids include linoleic acid (claim 8). The fatty acids restores hair (¶ [0052]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Nojiri et al. disclose wherein the composition comprises one or more fatty acids. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated linoleic acid into the composition of Nojiri et al. since it is a known and effective fatty acid and it restores hair as taught by Obukowho et al. 

Response to Arguments
Applicant argues that Obukowho does not remedy the noted deficiencies of Nojiri.
The Examiner submits that Applicant’s arguments with regards to Nojiri have been addressed above and are unpersuasive. Therefore, the rejection with Obukowho is maintained. 

3.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nojiri et al. (US 2011/0150804, Jun. 23, 2011) in view of Lindentahl et al. (EP 0091740 A2, Oct. 19, 1983), and further in view of Van et al. (US 2008/0085252, Apr. 10, 2008).
	The teachings of Nojiri et al. and Lindentahl et al. are discussed above. Nojiri et al. and Lindentahl et al. do not disclose wherein the composition further comprise at least 1% and not more than 8% by volume of hydrolyzed keratin protein.
	However, Van et al. disclose a composition for treating hair (¶ [0002]). The composition comprises hydrolyzed keratin protein as a moisturizer (claim 2). The hydrolyzed keratin also functions as a hair protein (¶ [0014]). Keratin is the protein hair is made of and may be essential for proper growth and strength of new hair (¶ [0007]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated hydrolyzed keratin protein into the composition of Nojiri et al. motivated by the desire to formulate the composition to provide the additional benefits of moisturizing, hair growth, and hair strength as taught by Van et al. 
	In regards to the amount of hydrolyzed keratin protein recited in claim 16, it would have taken no more than the relative skills of one of ordinary skill in the art through routine optimization to determine an effective amount of hydrolyzed keratin protein depending on the amount of moisturizing, hair growth, and hair strength desired. 


Response to Arguments
Applicant argues that Van does not remedy the noted deficiencies of Nojiri.
The Examiner submits that Applicant’s arguments with regards to Nojiri have been addressed above and are unpersuasive. Therefore, the rejection with Van is maintained. 

Conclusion
Claims 1-5, 8, 9, 12-16, 25, 26 and 28 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612